Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 3-5, 7, 13-17, 19, 21-24 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A circuit for protection against electrostatic discharges, comprising: 
a first avalanche circuit component comprising a thyristor having a cathode directly electrically connected to a reference potential node, and having an anode coupled to a first node through a diode; and the second avalanche circuit component comprises: an avalanche diode having a cathode coupled to a second node and an anode coupled to the reference potential node; and a plurality of series connected avalanche diodes, with a first of the plurality of series connected avalanche diodes having an anode coupled to the second node, and with a last of plurality of series connected avalanche diodes having a cathode coupled to the reference potential node as recited in claim 1.

a first avalanche circuit component comprising a thyristor having a cathode directly electrically connected to a reference potential node, and having an anode coupled to a first node through a diode; and the second avalanche circuit component comprises: an avalanche diode having a cathode coupled to a second node and an anode coupled to the reference potential node; and a plurality of series connected avalanche diodes, with a first of the plurality of series connected avalanche diodes having an anode coupled to the second node, and with a last of plurality of series connected avalanche diodes having a cathode coupled to the reference potential node as recited in claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836